DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/25/2020 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14Brant et al. (US 2010/0125118) in view of Datta et al. (US 2005/0107534).
Regarding claims 1-3, Brant discloses a polymer composition comprising 50 to 95 wt% of impact copolymer comprising polypropylene homopolymer (paragraphs 0039, 0051) and 5 to 50 wt% of propylene copolymer comprising 35 to 70 wt% of ethylene (therefore propylene is present in an amount of 30 to 65 wt%) (paragraphs 0050-0051), wherein the ICP has a MFR in a range of 5 to 100 dg/min (5 to 100 g/10 min) (paragraph 0052) and 3 to 30 wt% of LDPE (paragraphs 0015, 0063). 
Brant discloses that combination of film, i.e. substrate, and coating of present composition can be made (paragraph 0097).
Brant does not disclose 30 to 50 wt% of a propylene based elastomer.
Datta discloses polymer composition comprising propylene based elastomer wherein the elastomer comprising at least 60 wt% propylene derived units and at least 6 wt% of ethylene derived units wherein the elastomer has a heat of fusion of less than 75 J/g (paragraphs 0011, 0019). Datta discloses that the propylene elastomer is used to obtain elastomeric performance and convenient processing (paragraph 0008).
It would have been obvious to one of ordinary skill in the art to use the propylene elastomer of Datta in the composition of Brant to obtain elastomeric performance and convenient processing.
Since the instant specification is silent to unexpected results, the specific amount of the propylene elastomer is not considered to confer patentability to the claims. As the elastomeric performance and convenient processing is a variable that can be modified, among others, by adjusting the amount of the propylene elastomer, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing 
Regarding claim 4, Brant in view of Datta discloses the film of claim 1 wherein given that the ICP discloses the same composition as presently claimed, it is clear that the propylene derived units in ICP of Brant in view of Datta would be the same as presently claimed.
Regarding claim 5, Brant in view of Datta discloses the film of claim 1 wherein the ICP further has a 1% Secant flexural modulus of 50 to 2500 Mpa (7.25 kpsi to 362.52 kpsi) (paragraph 0052).
Regarding claim 6, Brant in view of Datta discloses the film of claim 1 wherein the coating further comprises color masterbatch (paragraph 0083).
Regarding claim 7, Brant in view of Datta discloses the film of claim 1 wherein the substrate containing polypropylene homopolymer (paragraph 0039).
Regarding claims 8-9, Brant in view of Datta discloses the film of claim 1 wherein given that Brant in view of Datta discloses the same composition as claimed in present claim, it is clear that the composition of Brant in view of Datta would possess the same properties as presently claimed.
Regarding claim 14, a tarp, i.e. tarpaulin, (Brant: paragraph 0098) comprises the film of Brant in view of Datta of claim 1.

Response to Arguments

Applicant's arguments with respect to present claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/SAMIR SHAH/Primary Examiner, Art Unit 1787